Citation Nr: 0705549	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  04 31 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from September 1972 
to June 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.


FINDINGS OF FACT

1.  The objective medical of evidence reflects a diagnosis of 
PTSD and at least one VA physician, in September 2003, has 
related the diagnosis to his claimed in-service stressful 
event.

2.  The veteran's claimed in-service stressor is not related 
to any claimed participation in combat.  He has not been 
shown to have been in combat with the enemy during service.

3.  The occurrence of the veteran's claimed in-service 
stressful event is not supported by credible corroborating 
evidence.

4.  The September 2003 diagnosis of PTSD is based upon 
unsubstantiated reports of a stressor, or stressors, as 
provided by the veteran.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103-5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304(f) (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006), aff'd Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).

In the Mayfield case, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court's taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) applied to all five elements of a 
service connection claim.  Id. However, as the appellant's 
claim for service is being denied, no disability rating or 
effective date will be assigned and, as set forth below, 
there can be no possibility of prejudice to him.  As set 
forth herein, no additional notice or development is 
indicated in the appellant's claim. 

In October and November 2003 letters, issued prior to the 
February 2004 rating decision, and in a December 2004 letter, 
the RO informed the appellant of its duty to assist him in 
substantiating his claim under the VCAA, and the effect of 
this duty upon his claim.  We therefore conclude that 
appropriate notice has been given in this case.  The 
appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board is aware of the Federal Circuit Court's holding in 
Mayfield, supra concerning using post decisional documents.  
The use of the February 2004 rating decision as an instrument 
of notice in this case is cured by the subsequent de novo 
review by the August 2004 statement of the case.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

Service medical records are entirely negative for any 
reference to a complaint or diagnosis of, or treatment for, a 
psychiatric disorder of any kind.  When examined for 
discharge in May 1974, a psychiatric abnormality was not 
noted.

The veteran's service personnel records reflect that during 
the early part of 1973 he attended a Field Radio Operators' 
Class in San Diego, and was promoted to Private First Class 
on March 19, 1973.  On March 23, 1977, he successfully 
completed the radio operators' class in which he ranked 30 
out of 30.  The records demonstrate his receipt of 
satisfactory fitness reports and reveal that in November 
1973, the veteran was promoted to Lance Corporal.  The 
veteran's service records indicate he received a Good Conduct 
Medal and, in April 1974, requested a transfer from Okinawa 
back to the United States due to his wife's health and the 
impending birth of their child that was granted. 

Post service, private medical records, dated from March 1986 
to February 2003, are not referable to complaints or 
diagnosis of, or treatment for, a psychiatric disorder.

VA medical records, dated from September 2001 to February 
2004, indicate that the veteran sought treatment for 
depression.  In October 2002, he reported a history of 
alcoholism in his family and said that his father hit him 
with a belt and his private physician prescribed medication 
for anxiety after his mother died in 1986.  The records 
indicate he was treated for dysthymic disorder, generalized 
anxiety, and low self esteem. 

An April 2003 VA clinical record indicates the veteran 
reported recurrent intrusive thoughts of his childhood abuse 
and military sexual trauma.  He reported fights between his 
parents and sexual abuse by an older sister.  His 
psychiatrist diagnosed dysthymic disorder with a need to rule 
out PTSD from childhood abuse and military sexual trauma.  In 
September 2003, that VA psychiatrist diagnosed major 
depression and PTSD, due to sexual trauma in service and 
childhood trauma.

During his October 2004 personal hearing at the RO, and in 
September, October and November 2003 and March, November, and 
December 2004 written statements in support of his claim, the 
veteran said he was 17 years old when he entered service.  He 
said that some time between January and April 1973, while 
stationed in San Diego, he was sexually assaulted and 
threatened with bodily harm if he failed to consent or spoke 
of the incident to anyone.  He was unable to recall the name 
of his attacker or his face.  He indicated that a fellow 
Marine whom he recognized as "[redacted]" from [redacted], [redacted] 
[redacted], was with another man, to whose apartment they all 
went (see hearing transcript, pages 2-3, and 7).  The veteran 
was then sexually assaulted.  The next day the veteran 
encountered "[redacted]" in the mess line who said to him 
"you're mine tonight" (see hearing transcript, pages 5).  
The veteran denied seeking any subsequent medical attention 
or assistance from a chaplain and only recently told his wife 
of the incident.  He said he requested that a mental health 
counselor shred records that described the incident (see 
hearing transcript, page 9).  In his March 2004 notice of 
disagreement, he indicated that the alleged incident occurred 
when he was young and embarrassed and he blocked it from his 
mind.

III.	Legal Analysis

Pursuant to 38 U.S.C.A. §§ 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

The veteran seeks service connection for PTSD.  Establishing 
service connection for PTSD requires (1) a current medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. App. 361, 
367 (1998); Gaines v. West, 11 Vet. App. 353, 357 (1998), 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  The diagnosis of PTSD must 
comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th Edition, of the 
American Psychiatric Association (DSM-IV).  See generally 
Cohen v. Brown, supra; 38 C.F.R. § 4.125 (2005).

The evidence required to support the occurrence of an in- 
service stressor for PTSD varies "depending on whether or not 
the veteran was 'engaged in combat with the enemy'. . . . 
Where . . . VA determines that the veteran did not engage in 
combat with the enemy . . . the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor."  See Zarycki v. Brown, 6 Vet. App. at 98.  
The requisite additional evidence may be obtained from 
sources other than the veteran's service medical records.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 
F.3d 228 (Fed. Cir. 1997) (table); see also Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); Doran v. Brown, 6 Vet. 
App. 283 (1994); Zarycki v. Brown, 6 Vet. App. at 98.

Prior to the receipt of the veteran's claim in September 
2003, section 3.304(f) was amended with specific regard to 
PTSD claims based upon personal assault.  67 Fed. Reg. 10,330 
(March 7, 2002), codified at 38 C.F.R. § 3.304(f).  The 
effective date of the amendment was March 7, 2002, the date 
of its issuance as a final rule.  See YR v. West, 11 Vet. 
App. 393, 397-399 (1998) (credible evidence is not limited to 
service department records and can be obtained from any 
source).

The veteran's only alleged stressful event in service 
involved an alleged personal assault.

The veteran asserts that he has PTSD due to his period of 
military service.  While diagnoses of the disorder are 
evident in the record, the veteran has offered vague 
descriptions of his alleged stressor events in service, 
including the account that sometime between January and April 
1973 he was sexually assaulted by a man in an off-base 
apartment.  In support of his claim, the veteran points to 
his September and October 2003 and November and December 2004 
written statements of his alleged stressful events in service 
and the information provided to the RO hearing officer during 
his October 2004 personal hearing.

There has been a medical diagnosis of PTSD, attributed to the 
alleged stressor incidents, made in September 2003 by a VA 
psychiatrist at the VA medical center (VAMC) in Salisbury, 
North Carolina, although, she also attributed the disorder to 
both childhood trauma and military sexual trauma.  

With that in mind, the Board must review the claim on its 
merits, account for the evidence that it finds to be 
persuasive and unpersuasive, and provide reasoned analysis 
for rejecting evidence submitted by or on behalf of the 
claimant.  Gilbert, supra.  For a claim to be denied on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

By law, the evidence necessary to establish the occurrence of 
a recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353 (1998) (Board must make a specific finding as to whether 
the veteran engaged in combat).  If the claimed stressor is 
not combat related, the veteran's lay testimony, by itself, 
is not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence from any source that corroborates the 
veteran's testimony or statements.  YR v. West, 11 Vet. App. 
at 397; Cohen v. Brown, 10 Vet. App. at 147.

The Board notes that the veteran has contended that he was 
the victim of sexual assault.  He has said that he was 
sexually assaulted by a man (or men) while he was on active 
duty in 1973.  In his March 2004 notice of disagreement and 
subsequent written statements, and in his October 2004 oral 
testimony, he essentially reiterated the statements made in 
his September and October 2003 stressor statements.  In 
October 2002, he told a VA health care professional of 
physical abuse he experienced as a child by his father and, 
in April 2003, he told a VA health care professional of 
sexual abuse he experienced as a child by his elder sister 
and said he was later sexually abused in service.  In his 
2003 and 2004 written statements, and his oral testimony, the 
veteran reported being sexually assaulted by an unnamed man, 
but he was so traumatized that he blocked out his name and 
his face.  He reported that "[redacted]" from [redacted], [redacted] 
[redacted], was another Marine present at the time.

In the particular case of claimed personal assault, VA has 
established special procedures for evidentiary development.  
See VA Adjudication Procedure Manual M21-1 (hereinafter 
Manual M21-1), Part III, paragraph 5.14c (Feb. 20, 1996) 
(substantially enlarging on the former Manual M21-1, Part 
III, paragraph 7.47c(2) (Oct. 11, 1995)).  These procedures 
take into account the difficulty establishing the occurrence 
of the stressor through standard evidence, and the need for 
development of alternate sources of evidence.  The provisions 
of Manual M21-1 dealing with PTSD are substantive rules that 
are the equivalent of VA regulations; VA is therefore 
required to follow these provisions.  Patton v. West, 12 Vet. 
App. 272, 277 (1999); YR, supra, 11 Vet. App. at 398-99; 
Cohen, 10 Vet. App. at 139.  Moreover, the 2002 amendments to 
38 C.F.R. § 3.304(f), quoted above, have augmented the 
substantive law pertaining to such claims.

The final requirement of 38 C.F.R. § 3.304(f) for service 
connection of PTSD is medical evidence of a nexus between the 
claimed in-service stressor and the current disability.  In 
cases of claimed personal assault, VA recognizes that some 
evidence may require interpretation by a clinician to 
establish a relationship to the diagnosis, per Manual M21-1, 
Part III, paragraph 5.14c(9).  Accordingly, the general rule 
that post-service medical nexus evidence cannot be used to 
establish the occurrence of the stressor is not operative in 
such cases.  Patton, 12 Vet. App. at 280.  See Cohen, 10 Vet. 
App. at 145; Moreau, 9 Vet. App. at 396.

The starting point for any determination with regard to PTSD 
is whether there is a "stressor."  Under all versions of the 
controlling regulation, there must be credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred.  38 C.F.R. § 3.304(f).  The question of whether the 
veteran was exposed to a stressor in service is a factual 
determination, and VA adjudicators are not bound to accept 
such statements simply because treating medical providers 
have done so.  Wood v. Derwinski, supra, Wilson v. Derwinski, 
2 Vet. App. 614 (1992).  The existence of an event alleged as 
a stressor that results in PTSD (though not the adequacy of 
the alleged event to cause PTSD) is an adjudicative, not a 
medical determination. See Zarycki v. Brown, 6 Vet. App. 91 
(1993).

As the veteran does not allege that he engaged in combat, and 
as his reported stressor is not related to combat, his 
assertions, standing alone, cannot, as a matter of law, 
provide evidence to establish that an in-service event 
claimed as a stressor occurred.  See Dizoglio v. Brown, 9 
Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994).  Furthermore, service department records must 
support, and not contradict, the claimant's testimony 
regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 
283 (1994).  This does not mean that he cannot establish that 
the alleged in-service events occurred; it only means that 
other "credible supporting evidence" from some source is 
necessary.  See Cohen.  Since there is a diagnosis of PTSD 
here, it must be determined whether there is credible 
supporting evidence of the veteran's alleged stressor, i.e., 
whether service records or other independent credible 
evidence corroborates the alleged stressor.  See Dizolgio, 
supra.

The Court has held repeatedly that, where there is a current 
diagnosis of PTSD, it must be presumed that the physician(s) 
making the diagnosis accepted the sufficiency of the in-
service stressor(s).  Nevertheless, since the diagnostician 
does not generally have firsthand knowledge of whether a 
stressor actually occurred, credible evidence is required to 
verify that element.  Pentecost v. Principi, 16 Vet. App.124 
(2002).

Based upon a review of the entire record in this case, and in 
view of the factors discussed above, the Board finds that the 
evidence of record has not corroborated the veteran's 
allegation of a sexual assault in service.  The veteran 
initially maintained that he was assaulted in an off base 
apartment in San Diego, by a man whose identity he cannot 
recall, sometime between January and April 1973, although he 
has provided no specifics of the alleged event, other than 
the first name of another Marine present at the time.  The 
record also contains a 2003 clinical entry from a VA 
psychiatrist to the effect that the veteran reported being 
sexually assaulted in service.

Contravening the above evidence is the fact that the 
September 2003 VA psychiatrist also attributed the veteran's 
PTSD to childhood trauma after the veteran reported being 
sexually abused by an older sister.  More importantly, the 
veteran has failed to provide the RO with any specific 
information upon which his allegation of sexual assault in 
San Diego in 1973 could be verified.  In its October and 
November 2003 and December 2004 letters to the veteran, the 
RO requested that he provide the specifics of his alleged 
traumatic event, but he failed to respond to the RO's 
requests.  See Wood v. Derwinski, supra.  Notwithstanding the 
absence of medical records, and giving the veteran the 
benefit of the doubt, nevertheless, his description of his 
stressful events in service has been vague, to say the least.  
In April 2003, when meeting with a VA health care 
professional, he described what was characterized as sexual 
abuse by his older sister and also reported sexual trauma in 
service, although the record does not reflect any specifics 
regarding either incident.  At that time, the veteran was 
only diagnosed with a dysthymic disorder and a need to rule 
out PTSD due to childhood abuse and military sexual trauma.  
But, in Sepember 2003, the VA psychiatrist diagnosed PTSD due 
to military sexual trauma and childhood trauma.  The veteran 
testified that he specifically requested the VA health care 
professionals to shred any records regarding the details of 
his alleged military sexual assault.  Moreover, his failure 
to respond to the RO's requests for specific information 
regarding his stressful event leaves the Board with virtually 
no factual information upon which to rely regarding the 
alleged assault.

Likewise, medical statements which attempt to accept a 
claimant's reports as credible and then relate a diagnosis of 
PTSD to events experienced in service do not constitute the 
requisite credible evidence of a stressor.  Moreau v. Brown, 
9 Vet. App. at 389.  As noted above, several VA treatment 
reports reflect that the examiners have indicated that the 
veteran's current diagnosed psychiatric disorders, 
particularly PTSD, were due to sexual assault.  Clearly, 
those treating psychiatric physicians and psychologists did 
not undertake review of the veteran's service records, but 
based their premises of in-service sexual assault solely upon 
the veteran's statements to them.  The filtering of the 
veteran's account of his military service through his 
physician does not transform his account into competent 
medical evidence, or an accurate account of those 
experiences, merely because the transcriber happens to be a 
medical professional.  See Leshore v. Brown, 8 Vet. App. 409 
(1995).

Moreover, with regard to the medical evidence, a diagnosis or 
opinion by a health care professional is not conclusive and 
is not entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence. Grover v. 
West, 12 Vet. App. 109, 112 (1999).  A medical opinion based 
upon speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999). 
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
claimant's history, and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000). Further, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  A medical opinion based on an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998); LeShore v. Brown, supra.

Additionally, review of personnel records in service do not 
suggest, as is sometimes the case, a period of successful 
service prior to a personal assault incident and a period of 
unsuccessful service after the incident.  In this case 
appellant had good service, received regular promotions, and 
had a normal completion to his period of service.  Nothing 
herein supports the claim of a personal assault in service.

As a layperson, the veteran is not competent to render a 
medical opinion in this regard.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).  Accordingly, the 
veteran is not entitled to service connection for PTSD under 
the theory that it resulted from unverified, vaguely reported 
stressors during service.

In light of the foregoing, the Board finds that the record 
does not support the veteran's assertion that he was sexually 
assaulted during his period of active service.  Thus, 
although the foundation for the diagnosis of PTSD in this 
case was the veteran's account of having been sexually 
assaulted during military service, we must conclude that the 
claimed stressor has not been satisfactorily established as 
having occurred.  The veteran may very well consider events 
that occurred in conjunction with his alleged sexual event in 
service to be stressful, but he has failed to provide even 
one factual detail of the alleged events on which to base his 
claim, other than a specific description of an alleged sexual 
assault during his period of service, and the first name and 
hometown of a fellow Marine present at the alleged attack.

Thus, while the veteran does have a diagnosis of PTSD based 
upon his purported in-service stressor, that stressor is not 
shown by satisfactory evidence to have occurred.  The Board 
appreciates the testimony offered by the veteran at his 
personal hearing at the RO.  However, with all due respect to 
the veteran, we find that his oral and written statements in 
support of his claim are, thus, unsubstantiated and are of 
little evidentiary weight.  Having so concluded, the Board 
finds that the preponderance of the credible evidence is 
against the claim, and that neither a VA psychiatric 
examination nor further interpretation by a clinician of the 
in-service symptoms/behavior is necessary.  See M21-1, Part 
III, 5.14(c); Patton v. West, supra at 280.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection PTSD is 
not warranted.


ORDER

Service connection for post-traumatic stress disorder is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


